DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13, 18 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi [US 2018/0109300] in view of Bharadwaj [US 2017/0064718].
As claim 21, Choi discloses a method for transmitting HE-SIGB comprising constructing a high efficient signal field A (HE-SIGA), wherein the HE-SIGA comprises a transmission mode indication, and the transmission mode indication indicates that a current transmission mode is an orthogonal frequency division multiple Access (OFDMA) transmission mode or a non-OFDMA transmission mode, the non-OFDMA transmission mode is a full bandwidth multi-user multiple-input multiple-output (MU-Par. 0064, 0132, 0138, 0148-0155 discloses HE-SIGA includes indicator for indicating OFMDA or MU-MIMO in full bandwidth]; when the current transmission mode is a non-OFDMA transmission mode, the first HE-SIGB content does not comprise a first resource allocations (RA) field, and the second HE-SIGB content does not comprises a second RA field, the transmission mode indication also indicates that a resource unit of full bandwidth is allocated for transmission, a number of stations scheduled on the resource unit of full bandwidth is indicated in the HE-SIGA; and transmitting the HE-SIGA and the HE-SIGB [Par. Par. 0064, 0132, 0138, 0148-0155 disclose bandwidth indicator and number of stations scheduled for receiving PPDU without RU in the SIGB], transmitting HE-SIGA and HE-SIGB [Fig 7 discloses a signal which includes SIGA and SIGB].  However, Choi fails to disclose what Bharadwaj discloses a method for transmitting a high efficient signal field B (HE-SIGB) in a wireless local area network, comprising: when the current transmission mode is an OFDMA transmission mode, constructing a HE-SIGB [Fig 4, Ref 310 includes sigb], wherein the HE-SIGB comprises a first HE-SIGB content [Fig 4, Ref 405a is first sigb, Fig 21, Ref 2120] and a second HE-SIGB content [Fig 4, Ref 405b is second sigb, Fig 21, Ref 2125] constructing the HE-SIGB under the structure [Par. 0055 discloses indicators for indicating transmission type such as OFDMA, MU-MIMO or single user based on entire or total bandwidth “full bandwidth” Par. 0024-0026 and resource size indicator for total bandwidth wherein resource size includes 26, 52, 106, 242, 484, 996, Fig 5b and 5e, Par. 0065] when wherein at least one of the following occurs: when the current transmission mode is an OFDMA transmission mode, the first HE-SIGB content comprises a first resource [Fig 5A discloses SIGB of Fig 4, Ref 340a includes a first RA which corresponds to first 20 mhz channel of Fig 4, Ref 405a, Fig 21, 2120 which includes RA field, Par. 0162, 0075-0077] and the second HE-SIGB content comprises a second RA field corresponding to a second 20MHz sub-channel [Fig 5a discloses SIGB of Fig 4, Ref 340b includes a second RA which corresponds to second 20 mhz channel of Fig 405b, Fig 21, Ref 2125 which includes RA field wherein the value of RA field is same as the value of RA field of Fig 21, Ref 2120, Par. 0162, Par. 0075-0077] wherein both of the first RA field and the second RA field indicate an allocated resource unit (RU) with size greater than 242 subcarriers which overlaps the corresponding first and second 20MHz sub-channel [Fig 21 discloses  Ref 2120 and 2125 being RA field have same RU for each of 20 Mhz channel. Par. 0117, 0152, 0162, RU is greater than 242 tones and overlap between first and second channel, Par. 0075-0077 and Fig 5c, 5e, 7, 17-18 19 discloses the first and second sigb indicate RU which is larger than 242 such as 484 or 996 tones]; wherein a number of stations scheduled on the allocated RU equals a sum of n1 and n2, wherein n1 is a number which is indicated by the first RA field; n2 is a number which is indicated by the second RA field [Fig 5c, 5e, 7, 17-18 19 discloses RU which is larger than 242 such as 484 or 996 tones for each of SIGB of Fig 21, Ref 2120 and 2125 and Ref 2120 indicates that this channel has allocated  for 5 users “N1” and Ref 2125 indicates that this channel has allocated for 3 users has “N2” wherein sum of N1 and N2 is total number of users on Par. 0163, Par. 0075-0077] and transmitting he-siga and he-sigb [Fig 2].

	As claim 3, Bharadwaj discloses wherein n1 comprises one value from integers 0 to 8; and n2 comprises one value from integers 0 to 8, the sum of n1 and n2 a natural number from 1 to 8 [Par, 0163 discloses each channel can allocate to 0 to 8 users wherein zero means unused channel, Par. 0106, Par. 0075-0077 and 0162 discloses first RA of first channel indicates a number of scheduled users, N1 and second  RA of second channel indicates a number of scheduled users, N2, Figs 20-21].
As claims 8, 13, 18, these claims are rejected with similar rationale as claim 3.
	As claim 22, Choi discloses a method for receiving HE-SIGA and HE-SIGB comprising receiving a high efficient signal field A (HE-SIGA) and HE-SIGB, wherein the HE-SIGA comprises a transmission mode indication, and the transmission mode indication indicates that a current transmission mode is an orthogonal frequency division multiple Access (OFDMA) transmission mode or a non-OFDMA transmission mode, the non-OFDMA transmission mode is a full bandwidth multi-user multiple-input multiple-output (MU-MIMO) or a single-user transmission [Par. 0064, 0132, 0138, 0148-0155 discloses HE-SIGA includes indicator for indicating OFMDA or MU-MIMO in full bandwidth]; when the current transmission mode is a non-OFDMA transmission mode, the first HE-SIGB content does not comprise a first resource allocations (RA) field, and the second HE-SIGB content does not comprises a second RA field, the transmission mode indication also indicates that a resource unit of full bandwidth is allocated for transmission, a number of stations scheduled on the resource unit of full bandwidth is indicated in the HE-SIGA; and transmitting the HE-SIGA and the HE-SIGB [Par. Par. 0064, 0132, 0138, 0148-0155 disclose bandwidth indicator and number of stations scheduled for receiving PPDU without RU in the sigb].  However, Choi fails to disclose what Bharadwaj discloses a method for receiving a high efficient signal field B (HE-SIGB) in a wireless local area network, comprising receiving a HE-SIGA and a HE-SIGB [Fig 1, STA will receiving SIGB from access point]; wherein the HE-SIGB comprises a first HE-SIGB content [Fig 4, Ref 405a is first sigb, Fig 21, Ref 2120] and a second HE-SIGB content [Fig 4, Ref 405b is second sigb. Fig 21, Ref 2125 and Par. 0055 discloses indicator for indicating transmission type such as OFDMA, MU-MIMO or single user based on entire or total bandwidth “full bandwidth”, Par. 0024-0026 and resource size indicator for total bandwidth wherein resource size includes 26, 52, 106, 242, 484, 996, Fig 5b and 5e, Par. 0065], wherein at least one of the following occurs: when the current transmission mode is an OFDMA transmission mode, the first HE-SIGB content comprises a first resource allocations (RA) field corresponding to a first 20MHz sub-channel [Fig 5A discloses SIGB of Fig 4, Ref 340a includes a first RA which corresponds to first 20 mhz channel of Fig 4, Ref 405a, Fig 21, 2120 which includes RA field, Par. 0162, 0075-0077], and the second HE-SIGB content comprises a second RA field corresponding to a second 20MHz sub-channel [Fig 5a discloses SIGB of Fig 4, Ref 340b includes a second RA which corresponds to second 20 mhz channel of Fig 405b, Fig 21, Ref 2125 which includes RA field wherein the value of RA field is same as the value of RA field of Fig 21, Ref 2120, Par. 0162, Par. 0075-0077]; obtaining the following information from at least one of RA filed and the second RA field in the HE-SIGB information of an allocated resource unit (RU) with size greater than 242 subcarriers which overlaps the corresponding first and second 20MHz sub-channel [Fig 21 discloses Ref 2120 and 2125 have same RU for each of 20 Mhz channel. Par. 0117, 0152, 0162, RU is greater than 242 tones and overlap between first and second channel; Fig 5c, 5e, 7, 17-18 19 discloses the first and second sigb indicate RU which is larger than 242 such as 484 or 996 tones]; and a number of stations scheduled on the allocated RU that equals a sum of n1 and n2; wherein n1 is a number which is also indicated by the first RA field; n2 is a number that is indicated by the second RA field [Fig 5c, 5e, 7, 17-18 19 discloses RU which is larger than 242 such as 484 or 996 tones for each of SIGB of Fig 21, Ref 2120 and 2125 and Ref 2120 indicates that first channel has allocated  for 5 users “N1” which allocated at RA field and Ref 2125 indicates that second channel has allocated for 3 users has “N2” which allocated at RA field wherein sum of N1 and N2 is total number of users on Par. 0163, Par. 0075-0077].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for constructing the setup configuration parameters based on transmission mode as disclosed by Bharadwaj into the teaching of Choi.  The motivation would have been to improve the performance of WLAN.
As claims 23, this claim is rejected with similar rationale as claim 21.
As claims 24, this claim is rejected with similar rationale as claim 22.
[Fig 4, Ref 405a], and the second HE-SIGB content is carried at each even-numbered 20MHz sub-channel; [Fig 4, Ref 405b] and wherein the first HE-SIGB content comprises a first common field and a first user specific field, wherein the first common field comprises one or more first RA fields, and each first RA field in the first HE-SIGB content corresponds to one odd-numbered 20MHz sub-channel [Fig 4, Ref 405a which common field 340a]; the first user specific field comprises one or more first user scheduling information subfields, each of the one or more first user scheduling information subfields comprising information of a first station (STA), wherein the first STA is scheduled on one of the one or more RUs indicated by the one or more first RA fields in the first common field [Figs 4-5 disclose RA filed includes RU for each user, Par. 0010, 0021]; the second HE-SIGB content comprises a second common field [Fig 4, Ref 405b, 340b] and a second user specific field [Fig 4, Ref 345e], wherein the second common field comprises one or more second RA fields, each second RA field in the second HE-SIGB content corresponding to one even-numbered 20MHz sub-channel [Fig 4, common field, Ref 340b]; the second user specific field comprises one or more second user scheduling information subfields, each of the one or more second user scheduling information subfields comprising information of a second STA, wherein the second STA is scheduled on one of the one or more RUs indicated by the one or more second RA fields in the second common field [Figs 4-5 disclose RA field includes RU for at least one of users, Par. 0010, 0021].
As claims 30-32, these claims rejected with similar rationale as claim 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon [US 2016/0150514] discloses a method and system for indicating bandwidth, number of users for payload based on mode transmitting in SIGA.
Jung [US 2018/0124750] discloses a method and system for resource allocation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414